Name: Commission Regulation (EC) NoÃ 708/2009 of 5Ã August 2009 derogating from Regulation (EEC) NoÃ 1915/83 as regards the time period for the forwarding of the farm returns for the accounting year 2008 by the liaison agency in Italy
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  budget;  Europe;  accounting;  farming systems;  national accounts
 Date Published: nan

 6.8.2009 EN Official Journal of the European Union L 204/11 COMMISSION REGULATION (EC) No 708/2009 of 5 August 2009 derogating from Regulation (EEC) No 1915/83 as regards the time period for the forwarding of the farm returns for the accounting year 2008 by the liaison agency in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 6(2) thereof, Whereas: (1) The third paragraph of Article 3 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (2) provides that from the 2005 accounting year onwards the liaison agency shall forward all the farm returns to the Commission not later than 12 months after the end of the accounting year in question. (2) It is appropriate, as an exceptional measure for the accounting year 2008, to give Italy a longer period for data delivery in order to allow it to complete the renewal of the IT system used for processing the accountancy data collected for the purpose of determining the incomes of agricultural holdings. (3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the third paragraph of Article 3 of Regulation (EEC) No 1915/83, for the accounting year 2008, the liaison agency in Italy shall forward the farm returns to the Commission not later than 15 months after the end of that accounting year. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. (2) OJ L 190, 14.7.1983, p. 25.